Gabrielli, J. (dissenting).
I dissent and vote to reverse the order granting the motion permitting service of an amended notice of claim.
By notice of claim dated March 10,1970 and served on April 9, 1970 respondents charged the town" with negligence resulting from an accident which occurred on January 22, 1970, wherein it was alleged that: “the said claimant Theodore W. Powell, while a pedestrian and as a result of the negligent operation of a school bus, owned by the said Town, sustained the injuries hereinafter alleged.” (emphasis supplied). Some 20 days after receipt of the notice, the town’s representative notified respondents ’ attorney that the school bus involved was not owned by it but that it was owned and operated by an employee of the Gates-Chili School District. A motion to file an amended claim was heard on June 24 followed by an order made on July 10 permitting respondents to add an allegation in the claim as follows: ‘ ‘ That the town of Gates in fulfilling its duty of properly maintaining said highways as regards the removal of snow and ice negligently failed to properly remove snow and ice and to sand or salt the surfaces of said highways.”
It should be noted that in every other respect the original claim and the proposed amended claim are identical. In our view, such an amendment would be of a substantive nature and not within the purview of subdivision 6 of section 50-e of the General Municipal Law, which is specifically limited to correcting a formal defect, ‘ ‘ a mistake, omission, irregularity or defect made in good faith ”, but which does not include any power in the court to allow an amendment that is substantive in nature and actually changes the theory of the claim and the liability charged (23 Carmody-Wait 2d, New York Practice, §§ 144.51, 144.54). In the original claim, it is charged that the pedestrian claimant sustained injuries “as a result of the negligent operation of a school bus, owned by the said town ”. This allegation was followed by the usual claim that the injuries were caused solely by the negligence of the town and ‘ ‘ that said Town was otherwise careless in the premises ”. It is upon this last quoted phrase that Special Term based principally his determination to permit the addition of a theory of liability, neither mentioned nor alluded to in the original claim. We construe this quoted phrase to mean and be limited to the statements preceding the term “premises” (Bouvier’s Law Dictionary [Rawle’s 3d rev.]); and in pleading “ otherwise careless in the premises ”, the meaning thereof is confined to the circumstances and mat*224ters thereinbefore stated (Black’s Law Dictionary [rev. 4th ed.]) which specifically refer to the claimed negligent operation of the school bus, owned by the town.
The order under review attempts far more than remedying a mere formal defect in the original notice of claim. The proposed amendment to the notice of claim alleges liability on the town’s part for reasons not even suggested in the original notice of claim. Indeed, to allow this amendment would be to deprive the town of the “ prime, if not the sole, objective of the notice requirements of such a statute which is to assure the [town] of an adequate opportunity to investigate the circumstances surrounding the accident and to explore the merits of the claim while information is still readily available” (citing cases). (Teresta, v. City of New York, 304 N. Y. 440, 443; see, also, 23 Carmody-Wait 2d, New York Practice, § 144.51.) In the case before us, the order, made nearly six months following the accident, deprives the town of an opportunity to explore the merits of respondents’ new and substantive theory of liability and fault, to wit: the failure to remove snow and ice as well as the failure to sand or salt the surfaces of the highway.
We are not called upon to review a discretionary matter. An entirely new theory of liability and fault is being added and, hence, the court’s discretion cannot be considered and is not here involved (Speranza v. City of New York, 7 A D 2d 936, affd. 11 N Y 2d 917; Gersyl Corp. v. City of New York, 10 Misc 2d 88, affd. 3 A D 2d 941). In fact, respondents are now attempting to add a new theory of ‘‘ the manner in which the claim arose ” (cf. Widger v. Central School Dist. No. 1, 18 N Y 2d 646) subsequent to the time limited by statute; and, since the record fails to establish the existence of any facts which might authorize the court to exercise his discretion, the order should be reversed.
Moule and Cardamone, JJ., concur with Marsh, J.; Gabrielli, J., dissents and votes to reverse the order and deny the motion in an opinion in which Del Yecchio, J. P., concurs.
Order affirmed, with costs.